Exhibit 10.1

 

GRAPHIC [g211791kii001.jpg]

 

Performance Bonus Plan

 

As amended by the Board of Directors on August 27, 2014

 

1.             Purposes of the Plan.  The Plan is intended to increase
stockholder value and the success of the Company by motivating key executives
to: (1) perform to the best of their abilities, and (2) achieve the Company’s
objectives.  The Plan’s goals are to be achieved by providing such executives
with incentive awards based on the achievement of goals relating to the
performance of the Company or upon the achievement of objectively determinable
individual performance goals.  The Plan is intended to permit the payment of
bonuses that may qualify as performance-based compensation under Code section
162(m).

 

2.             Definitions.

 

(a)           “Award” means, with respect to each Participant, the award
determined pursuant to Section 8(a) below for a Performance Period.  Each Award
is determined by a Payout Formula for a Performance Period, subject to the
Committee’s authority under Section 8(a) to eliminate or reduce the Award
otherwise payable.

 

(b)           “Base Salary” means as to any Performance Period, the gross cash
wages earned by the Participant during the Performance Period, inclusive of any
vacation, sick, or Company provided direct pay during an approved leave of
absence. Commissions, Special Performance Incentive Fund (“SPIF”) pay, severance
pay, salary continuation, disability payments, workers compensation payments,
and other monetary consideration as part of a separation agreement, release
agreement, or other similar agreement, shall not be included in Base Salary.
Excluded from Base Salary are equity compensation income or gains, spot or other
bonus, or variable pay, expense reimbursements and other allowances (such as
housing, education reimbursements, etc.), pay during an unapproved leave of
absence, and any payments attributable to a period of time other than the
Performance Period (other than on account of normal payroll practices), unless
mandated by local and foreign jurisdictions.  Also excluded from Base Salary is
any compensation paid to a Participant after his or her date of termination or
after a Participant transfers to a position within the Company that is not
eligible to participate in this Plan.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means the Compensation Committee of the Board.

 

(f)            “Company” means Accuray Incorporated or any of its subsidiaries
(as such term is defined in Code Section 424(f)).

 

(g)           “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Award’s qualification as Performance-Based
Compensation.

 

(h)           “Fiscal Quarter” means a fiscal quarter of the Company.

 

(i)            “Fiscal Year” means a fiscal year of the Company.

 

(j)            “Maximum Award” means as to any Participant for any Performance
Period, three (3) million dollars.

 

--------------------------------------------------------------------------------


 

(k)           “Participant” means an executive officer of the Company
participating in the Plan for a Performance Period.

 

(l)            “Payout Formula” means as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 7 in order to
determine the Awards (if any) to be paid to Participants.  The formula or matrix
may differ from Participant to Participant.

 

(m)          “Performance-Based Compensation” means compensation that is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

 

(n)           “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award.  As determined by the Committee, the
performance measures for any performance period will be any one or more of the
following objective performance criteria, applied to either the Company as a
whole or, except with respect to stockholder return metrics, to a region,
business unit, affiliate or business segment, and measured either on an absolute
basis or relative to a pre-established target, to a previous period’s results or
to a designated comparison group, and, with respect to financial metrics, which
may be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(vii) stock price, (viii) return on equity, (ix) total stockholder return,
(x) growth in stockholder value relative to the moving average of the S&P 500
Index or another index, (xi) return on capital, (xii) return on assets or net
assets, (xiii) return on investment, (xiv) economic value added, (xv) operating
profit or net operating profit, (xvi) operating income, (xvii) operating margin,
(xviii) market share, (xix) contract awards or backlog, (xx) overhead or other
expense reduction, (xxi) credit rating, (xxii) objective customer indicators,
(xxiii) new product invention or innovation, (xxiv) attainment of research and
development milestones, (xxv) improvements in productivity, (xxvi) attainment of
objective operating goals, (xxvii) contingent or non-contingent orders; and
(xxviii) growth rates in any of the performance criteria listed in sections
(i) through (xxvii) herein.

 

(o)           “Performance Period” means any Fiscal Quarter or Fiscal Year, or
such other longer period, as determined by the Committee in its sole discretion.

 

(p)           “Plan” means this Performance Bonus Plan.

 

(q)           “Plan Year” means the Company’s fiscal year.

 

(r)            “Section 162(m)” means Section 162(m) of the Code, or any
successor to Section 162(m), as that section may be interpreted from time to
time by the Internal Revenue Service, whether by regulation, notice or
otherwise.

 

(s)            “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 6.

 

3.             Plan Administration.

 

(a)           The Committee shall be responsible for the general administration
and interpretation of the Plan and for carrying out its provisions.  Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan.  Subject to the
limitations on Committee discretion imposed under Section 162(m) of the Code,
the Committee shall have such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following powers and
duties, but subject to the terms of the Plan:

 

2

--------------------------------------------------------------------------------


 

(i)            discretionary authority to construe and interpret the terms of
the Plan, and to determine eligibility, Awards and the amount, manner and time
of payment of any Awards hereunder;

 

(ii)           to prescribe forms and procedures for purposes of Plan
participation and distribution of Awards; and

 

(iii)          to adopt rules, regulations and bylaws and to take such actions
as it deems necessary or desirable for the proper administration of the Plan.

 

(b)           Any rule or decision by the Committee that is not inconsistent
with the provisions of the Plan shall be conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.

 

4.             Eligibility.  The employees eligible to participate in the Plan
for a given Performance Period shall be executive officers of the Company who
are designated by the Committee in its sole discretion.  No person shall be
automatically entitled to participate in the Plan.

 

5.             Performance Goal Determination.  The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period.  Such Performance Goals shall be set forth in writing prior
to the Determination Date.

 

6.             Target Award Determination.  The Committee, in its sole
discretion, shall establish a Target Award for each Participant.  Each
Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing prior to the
Determination Date.

 

7.             Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Award (if any)
payable to each Participant.  Each Payout Formula shall (a) be set forth in
writing prior to the Determination Date, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved (subject to the Committee’s discretion as described herein), and
(d) provide for an Award greater than or less than the Participant’s Target
Award, depending upon the extent to which actual performance exceeds or falls
below the Performance Goals.  Notwithstanding the preceding, in no event shall a
Participant’s Award for any Performance Period exceed the Maximum Award.

 

8.             Determination of Awards; Award Payment.

 

(a)           Determination and Certification.  After the end of each
Performance Period, the Committee shall certify in writing (which may be by
approval of the minutes in which the certification was made) the extent to which
the Performance Goals applicable to each Participant for the Performance Period
were achieved or exceeded.  The Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee.  Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may eliminate or reduce the Award payable
to any Participant below that which otherwise would be payable under the Payout
Formula, but shall not have the right to increase the Award above that which
would otherwise be payable under the Payout Formula.

 

3

--------------------------------------------------------------------------------


 

(b)           Right to Receive Payment.  Each Award under the Plan shall be paid
solely from the general assets of the Company.  Nothing in this Plan shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award other than as an unsecured general creditor
with respect to any payment to which a Participant may be entitled.  A
Participant needs to be employed by the Company through the payment date in
order to be eligible to receive an Award payout hereunder.

 

(c)           Form of Distributions.  The Company shall distribute all Awards to
the Participant in cash.

 

(d)           Timing of Distributions.  Subject to Section 8(e) below, the
Company shall distribute amounts payable to Participants as soon as is
practicable following the determination and written certification of the Award
for a Performance Period.

 

(e)           Deferral.  The Committee may defer payment of Awards, or any
portion thereof, to Covered Employees as the Committee, in its discretion,
determines to be necessary or desirable to preserve the deductibility of such
amounts under Section 162(m) of the Code, but only in compliance with
Section 409A of the Code.  In addition, the Committee, in its sole discretion,
may permit a Participant to defer receipt of the payment of cash that would
otherwise be delivered to a Participant under the Plan.  Any such deferral
elections shall be subject to such rules and procedures as shall be determined
by the Committee, in its sole discretion, and in compliance with Section 409A of
the Code.

 

(f)            Recoupment.

 

(i)    Recoupment in the Event of a Restatement of Financial Results.
 Notwithstanding anything to the contrary set forth in the Plan or any Award, in
the event of a restatement of incorrect financial results, the Board will review
the conduct of executive officers in relation to the restatement.  If the Board
determines that an executive officer has engaged in misconduct, or otherwise
violated the Company’s Code of Conduct and Ethics for Employees, Agents and
Contractors, and that such misconduct or violation contributed to such
restatement, then the Board may, in its discretion, take appropriate action to
remedy the misconduct or violation, including, without limitation, seeking
reimbursement of any portion of any performance-based or incentive compensation
paid or awarded to the employee that is greater than would have been paid or
awarded if calculated based on the restated financial results, to the extent not
prohibited by governing law. For this purpose, the term “executive officer”
means executive officers as defined by the Securities Exchange Act of 1934, as
amended. Any such action by the Board would be in addition to any other actions
the Board of the Company may take under the Company’s policies, as modified from
time to time, or any actions imposed by law enforcement, regulators or other
authorities.  If the Board takes any such action, Participants shall be required
to reimburse the Company such amounts as directed by the Board, in its sole
discretion.

 

(ii)   Recoupment in the Event of a Material Reduction in Publicly Disclosed
Backlog.  Notwithstanding anything to the contrary set forth in the Plan or any
Award, effective July 1, 2011, in the event the Company is required to make a
Material Reduction of its publicly-disclosed backlog figures, the Board will
review the conduct of executive officers in relation to the determination and
publication of backlog figures and their subsequent Material Reduction.  If the
Board determines that an executive officer has engaged in knowing or reckless
misconduct, or otherwise violated the Company’s Code of Conduct and Ethics for
Employees, Agents, and Contractors, and that such misconduct or violation led to
the improper inclusion of a proposed system sale in publicly-disclosed backlog,
then the Board shall, in its discretion, take appropriate action to remedy the
misconduct or violation, including, without limitation, seeking reimbursement of
any portion of any performance-based or incentive compensation paid or awarded
to the executive officer that is greater than would have been paid or awarded if
calculated based on the Materially Reduced backlog figures, to the extent not
prohibited by governing law.  For this purpose, the term

 

4

--------------------------------------------------------------------------------


 

“executive officer” means executive officers as defined by the Securities
Exchange Act of 1934, as amended.  “Material Reduction” shall mean a Reduction
of at least 15% of the total backlog publicly reported by the Company in the
preceding quarter.  As used herein, “Reduction” is intended to relate to system
sales which are included in publicly-disclosed backlog but are then removed due
to the cancellation of the transaction. Removals from backlog due to the fact
that a system sale shipped and was recognized as revenue or where a system is
removed from backlog due to it being in backlog longer than the time provided
for by the Company’s backlog criteria shall not count as a “Reduction.” Any
action taken by the Board pursuant to this provision would be in addition to any
other actions the Board may take under the Company’s policies, as modified from
time to time, or any actions imposed by law enforcement, regulators or other
authorities.  If the Board takes any such action, Participants shall be required
to reimburse the Company such amounts as directed by the Board, in its sole
discretion.

 

9.             Term of Plan.  Subject to its approval at the 2009 annual meeting
of the Company’s stockholders, the Plan shall first apply to the 2011 Plan
Year.  Once approved by the Company’s stockholders, the Plan shall continue
until terminated under Section 10 of the Plan.

 

10.            Amendment and Termination of the Plan.  The Committee may amend,
modify, suspend or terminate the Plan, in whole or in part, at any time,
including the adoption of amendments deemed necessary or desirable to correct
any defect or to supply omitted data or to reconcile any inconsistency in the
Plan or in any Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made which would (i) impair
any payments to Participants made prior to such amendment, modification,
suspension or termination, unless the Committee has made a determination that
such amendment or modification is in the best interests of all persons to whom
Awards have theretofore been granted; provided further, however, that in no
event may such an amendment or modification result in an increase in the amount
of compensation payable pursuant to such Award or (ii) cause compensation that
is, or may become, payable hereunder to fail to qualify as Performance-Based
Compensation.  To the extent necessary or advisable under applicable law,
including Section 162(m) of the Code, Plan amendments shall be subject to
stockholder approval.  At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in this Plan.

 

11.            Withholding.  Distributions pursuant to this Plan shall be
subject to all applicable federal and state tax and withholding requirements.

 

12.            At-Will Employment.  No statement in this Plan should be
construed to grant any employee an employment contract of fixed duration or any
other contractual rights, nor should this Plan be interpreted as creating an
implied or an expressed contract of employment or any other contractual rights
between the Company and its employees.  The employment relationship between the
Company and its employees is terminable at-will.  This means that an employee of
the Company may terminate the employment relationship at any time and for any
reason or no reason.

 

13.            Successors.  All obligations of the Company under the Plan, with
respect to awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

 

5

--------------------------------------------------------------------------------


 

14.            Indemnification.  Each person who is or shall have been a member
of the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, in each case, as amended from time to
time, by contract, as a matter of law, or otherwise, or under any power that the
Company may have to indemnify them or hold them harmless.

 

15.            Non-assignment.  The rights of a Participant under this Plan
shall not be assignable or transferable by the Participant except by will or the
laws of intestacy.

 

16.            Governing Law.  The Plan shall be governed by the laws of the
State of California, without regard to conflicts of law provisions thereunder.

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuray Incorporated on September 24, 2009.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Accuray Incorporated on November 20, 2009.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to include Section 8(f) and such amendment was approved on
August 24, 2010.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to add Section 8(f)(ii) and such amendment was approved on
June 23, 2011.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to add, “subject to the Committee’s discretion as described
herein” to Section 7 and such amendment was approved on November 18, 2011.

 

6

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to revise the definition of “Base Salary” and correct minor
errors and such amendment was approved on August 27, 2014.

 

 

 

/s/ Alaleh Nouri

 

Alaleh Nouri, Corporate Secretary

 

7

--------------------------------------------------------------------------------

 